 1                                                                                                JS-6
 2
 3
 4
 5
 6                              UNITED STATES DISTRICT COURT
 7                             CENTRAL DISTRICT OF CALIFORNIA
 8   PHILADELPHIA INDEMNITY                          ED CV 18-768 PA (SPx)
     INSURANCE COMPANY,
 9                                                   JUDGMENT OF DISMISSAL
                  Plaintiff,
10
            v.
11
     HOLLYCAL PRODUCTION, INC., et al.,
12
                  Defendants.
13
14
15         In accordance with the Court’s December 7, 2018 minute order granting summary
16   judgment to Philadelphia Indemnity Insurance Company (“Plaintiff”), it is ORDERED,
17   ADJUDGED, AND DECREED that:
18         1.     Plaintiff’s causes of action for declaratory relief are granted as follows:
19                       a.     Plaintiff owes no duty to defend defendants Hollycal Production, Inc.,

20                              Pushpindra Sukhwal, and Satyam Sukhwal (the “Insured

21                              Defendants”) in litigation currently pending in San Bernardino

22                              County Superior Court, case no. CIVDS1714762 (the “Underlying

23                              Action”), and may withdraw its defense in the Underlying Action;

24                       b.     Plaintiff owes no duty to indemnify Insured Defendants in the

25                              Underlying Action;

26                       c.     Insured Defendants must reimburse Plaintiff for defense-related

27                              payments incurred in the Underlying Action; and

28                       d.     Insured Defendants must reimburse Plaintiff for any indemnity paid

                                in the Underlying Action; and
 1        2.    Plaintiff shall have its costs of suit.
 2
 3   DATED: December 11, 2018                             _________________________________
                                                                     Percy Anderson
 4                                                          UNITED STATES DISTRICT JUDGE

 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  -2-
